DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention. In claims 5 and 15, on line 3, each occurrence of  

“second neck shield is sized to extend a greater second length toward a user’s chest” since it is 

unclear what the second length is greater than? Is the second length greater than the first length 

of the first neck shield? Correction is required. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 




prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over 

Townsend et al. (US 2014/0298557). Townsend et al. (hereinafter Townsend) discloses 

a welding helmet (10) with a head suspension system and a protective shield (12) forming a see-

through window (20) is closed by a fixed visor thereto with a lower end disposed adjacent to the 

chin region having a first neck shield (26) with a first length toward the chest and a different 

second neck shield (100) that is sized to extend at a greater second length toward the chest than 

the first length that is removably attached to the lower end of the protective shield, 

subparagraphs 37-45 and as shown in figures 3 and 8. Further, the first neck shield (26) defines a 

predetermined permanent shape proving protection from spattering molten metal, figure 3 and 

the second neck shield (100) defines a bib/fabric covering with flexible properties having a self 

adapting shape, subparagraphs 41 and  45. Furthermore, the lower end of protective shield can be 

provided with complementary/mating/corresponding structures of  snaps, zippers, buttons, etc. 

formed on both the first neck shield and the second neck shield, subparagraphs 48-49.  Also, a 

movable visor (22)  is movably suspended relative to the see-through window (20) for 

positioning between a first position in which the movable visor having an automatic darkening 

filter (24)  covers the see-through window (20) and a second position in which the movable 

visor uncovers the see-through window (20), subparagraph 39 and as shown in figure 2.  





It would have been obvious to one skilled in the art before the effective date of the claimed invention that the lower end of the welding helmet of Townsend can be selectively attached to either the first neck shield or the different second shield by removable attachment of complementary hook and loop fasteners, snaps, etc. depending on level of protection required when the welding helmet is worn or depending on the end use thereof.  
 
With regard to claim 6, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that second neck shield of the welding helmet of 

Townsend can included but not limited to a substantially rigid attachment frame with a bib, etc. 

that can be easily attached to the helmet depending on level of protection needed while welding 

or depending on end use thereof. 

 
	With regard to claim 10, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that the protective shield of the welding helmet of 

Townsend can be pivotable relative to the head suspension system, etc. so that it can be in a 

raised position not covering the face when not needed or as required for a particular 

application thereof.    






	With regard to claim 11, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that the welding helmet of Townsend can be provided but 

not limited to an air connector for supplying air between the protective shield and the head as 

conventional known in the art, etc. in order to keep the wear comfortable or depending on end 

use thereof.  
 
With regard to claim 12, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the welding helmet of Townsend having the first neck shield and the different second shield can be provided as a kit of parts (200), subparagraph 64 so that the user can choose either the first neck shield or the different second shield depending on protection required. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. The prior art reference cited on PTO-892 discloses helmet having detachable neck 

shield attached to a lower edge thereof. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

applications is available through Private PAIR only.  For more information about the PAIR 

system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

1000.






September 10, 2020					        /TAJASH D PATEL/                                                                                 	        Primary Examiner, Art Unit 3732